         Case 1:16-cv-10386-LTS Document 181 Filed 12/11/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 ALEXANDER STYLLER, INTEGRATED
 COMMUNICATIONS & TECHNOLOGIES,
 INC., JADE CHENG, JASON YUYI, CATHY
 YU, CAROLINE MARAFAO CHENG,
 PUSHUN CHENG, CHANGZHEN NI,
 JUNFANG YU, MEIXIANG CHENG,
 FANGSHOU YU, and CHANGHUA NI,

                                  Plaintiffs,           Civil Action No. 1:16-CV-10386 (LTS)

         v.

 HEWLETT-PACKARD FINANCIAL
 SERVICES COMPANY, HEWLETT-
 PACKARD FINANCIAL SERVICES (INDIA)
 PRIVATE LIMITED, HP INC., HEWLETT
 PACKARD ENTERPRISE COMPANY, and
 DAVID GILL.

                                  Defendants.



                      PLAINTIFFS’ ASSENTED-TO MOTION
              TO RESCHEDULE JANUARY 2, 2019 STATUS CONFERENCE

       The plaintiffs respectfully request that the Status Conference recently scheduled for

January 2, 2019, be rescheduled to the afternoon of January 10, 2019, or such other subsequent

date that is convenient for the Court.

       As grounds therefor, the plaintiffs state that their local counsel, Joshua A. McGuire, is

scheduled to begin a jury trial in Middlesex Superior Court on January 2, 2019, and the court has

scheduled full trial days. Counsel is therefore unable to attend a Status Conference in this Court

until the conclusion of the trial. Counsel anticipates that the trial will be concluded by early the

following week.
         Case 1:16-cv-10386-LTS Document 181 Filed 12/11/18 Page 2 of 3



       Counsel for the defendants have assented to this motion, and have stated that they are

available on January 10, 2019. All counsel traveling from New York have expressed a

preference for an afternoon conference.

       WHEREFORE, Plaintiffs respectfully request that the Court reschedule the January 2,

2019 Status Conference for the afternoon of January 10, 2019, or such other date as is convenient

for the Court.



Dated: December 11, 2018                            Respectfully submitted,




                                                    /s/ Joshua A. McGuire
                                                    Dimitry Joffe (admitted pro hac vice)
                                                    Joffe Law P.C.
                                                    765 Amsterdam Avenue, 2C
                                                    New York, NY 10025
                                                    Tel: (917) 929-1964
                                                    Email: dimitry@joffe.law

                                                    Joshua A. McGuire (BBO #651877)
                                                    The Law Office of Josh McGuire
                                                    51 Winchester St., Suite 205
                                                    Newton, MA 02461
                                                    Tel: (617) 461-6400
                                                    Email: josh@joshmcguirelaw.com

                                                    Counsel for Plaintiffs




                                              -2-
         Case 1:16-cv-10386-LTS Document 181 Filed 12/11/18 Page 3 of 3




                                       Certificate of Service

        I hereby certify that this document was filed through the ECF system and will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing on
November 8, 2018, and by first class U.S. mail, postage pre-paid to any non-registered
participants.


                                                      /s/ Joshua A. McGuire
                                                      Joshua A. McGuire




                                                -3-
